DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maitra et al., (US 2007/0140991, cited in IDS) in view of Gordon et al., (US 2007/0189983, cited in IDS).
	Maitra et al. teaches pressure sensitive adhesives for cosmetic applications “provided for forming a film on a biological surface which are long long-lasting” (Abstract).  The compositions are “useful in any number of commercial products, including but not limited to oral care products . . .” (p. 7, para. [0078]).
	Maitra et al. teaches, “Useful film formers in the practice of the present invention include acrylate film formers that are commercially available under the names of . . . Dermacryl 79, an acrylate/octylacrylamide copymer” (hydrophobic copolymer)(p. 4, para. [0062]).
	Dermacryl 79 is 2-propenamide acid 2-methylpropyl ester, polymer with 2 propenoic acid and N-(1,1,3,3-Tetramethylbutyl)-2-propenamide, as per claim 3.
	The compositions of Maitra et al. are taught to be in the form of “gel, liquid” (p. 6, para. [0077]) and include “tooth whiteners” (Id. at para. [0073]) and “ethanol” (polar solvent) (Id. at para. [0075]).
	Maitra teaches, “the cosmetic compositions of the invention will typically comprise between about 0.5% and about 35.0% by weight of the pressure sensitive adhesive polymers” (p. 6, para. [0080]).
	Non-polar solvents are not required, as per claim 18.
	Since the products include oral care products and tooth whiteners, it would have been obvious to contact a tooth surface with the product for a duration of time sufficient to effect whitening of the tooth. 

	Maitra et al. does not teach where the tooth whitener is hydrogen peroxide.

	Gordon et al. teaches “liquid tooth whitening” compositions comprising “a peroxide-containing compound . . . and a film-forming agent consisting essentially of a water-insoluble film-forming agent and a solvent for the film-forming agent” (Abstract).
	The peroxide compound is taught to be “hydrogen peroxide” including “a ‘stock’ hydrogen peroxide aqueous solution such as a 30% w/w hydrogen peroxide” (p. 1, para. [0007]), where in “the amount of peroxide present in the liquid whitening composition of the invention is in the range of 1 to 30% w/w” (p. 2, para. [0012]).
	The solvent for the film-forming agent is taught to evaporate “to leave a highly substantive film on the teeth” and is preferably “ethanol” (p. 2, para. [0023]).
	Film-formers are taught to have a concentration of “10 to 25% w/w” (Id. at para. [0022]).
	Typically, the duration for tooth whitening is taught to be “up to a few hours or even longer e.g. up to twelve hours or more” (p. 1, para. [0008]), as per claim 20.

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to use hydrogen peroxide as the tooth whitener in the compositions of Maitra et al. since hydrogen peroxide, including stock solutions of hydrogen peroxide, are recognized in the art as suitable for use as tooth whitening agents, including for use with film forming agents and polar solvents, as taught by Gordon et al. 
	
Nonstatutory Obvious-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-19 of U.S. Patent No. 11,040,002. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim methods of whitening a surface of a tooth by contacting the surface of a tooth for a duration of time sufficient to effect whitening of the surface of the tooth with a composition comprising a hydrophobic copolymer, e.g. a film forming hydrophobic polymer consisting essentially of 2-propenoic, 2-methyl-, 2-mehtylpropyl ester, polymer with 2-propionic acid and N-(1,1,3,3-tetramethylbutyl)-2-propenamide, a hydrophilic whitening agent, e.g. hydrogen peroxide, and a polar solvent, e.g. ethanol.  The composition for use in the method can be in the form of a liquid flowable composition, or in the form of a viscous liquid dispersion, or a gel.

2) Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-16 of U.S. Patent No. 10,821,066. Although the claims at issue are not identical, they are not patentably distinct from each other because they both claim methods of whitening a surface of a tooth by contacting the surface of a tooth for a duration of time sufficient to effect whitening of the surface of the tooth with a composition comprising a hydrophobic copolymer, e.g. a film forming hydrophobic polymer consisting essentially of 2-propenoic, 2-methyl-, 2-mehtylpropyl ester, polymer with 2-propionic acid and N-(1,1,3,3-tetramethylbutyl)-2-propenamide, a hydrophilic whitening agent, e.g. hydrogen peroxide, and a polar solvent, e.g. ethanol.  The composition for use in the method can be in the form of a liquid flowable composition, or in the form of a viscous liquid dispersion, or a gel.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612